Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 20, 2020

                                       No. 04-20-00061-CR

                                        Nathan GUZMAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-08-00031-CRL
                           Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        The reporter’s record was due on March 16, 2020. On March 16, 2020, the court reporter
filed a notification of late record stating that the record had not been filed because appellant had
failed to pay or make arrangements to pay the court reporter’s fee for preparing the record and
appellant was not entitled to appeal without paying the fee. On March 20, 2020, our court
confirmed with appellant’s counsel that appellant is not indigent and is making arrangements to
pay for the record. We therefore ORDER appellant to provide written proof to this court that the
court reporter’s fee has been paid or arrangements have been made to pay the fee by March 30,
2020. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court